t c memo united_states tax_court douglas r and jane e prince petitioners v commissioner of internal revenue respondent douglas r prince d d s m s p c petitioner v commissioner of internal revenue respondent docket nos filed date richard m kates for petitioners james s stanis for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in and additions to petitioners' federal_income_tax as follows these cases were consolidated for purposes of trial briefing and opinion douglas r and jane e prince docket no additions to tax sec sec sec sec year deficiency a a a a b a dollar_figure big_number big_number big_number percent of the interest due on the deficiency douglas r prince d d s m s p c docket no additions to tax taxable_year ending sec_6653 a sec june deficiency a a a a b a secs secs dollar_figure - big_number big_number big_number big_number big_number big_number additions to tax taxable secs secs year ending increase sec_6653 a sec dec in tax a a a a b a dollar_figure - - big_number big_number big_number - big_number percent of the interest due on the deficiency unless otherwise indicated all section and code references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues to be decided are a issues with respect to petitioners douglas r prince and jane e prince3 whether petitioners douglas r prince and jane e prince have substantiated their claimed deduction for certain interest for their taxable_year as a part of a loss carryback to their taxable_year whether a certain loan from a pension_plan is includable in their gross_income pursuant to sec_72 for their taxable_year the notice_of_deficiency that was sent to petitioner sec_2 douglas r prince and jane e prince listed adjustments to income for their taxable years and respondent however determined a deficiency in their income for only taxable_year prior to and during trial the parties stipulated all of the adjustments to taxable_year and most of the adjustments to taxable years and we note that some of the stipulations are based upon amounts that are different than those set forth in the notice_of_deficiency the notice_of_deficiency that was sent to petitioner douglas r prince d d s m s p c listed adjustments to income for its taxable years ended date date date and date the parties stipulated most of the adjustments for the taxable years in issue additionally respondent conceded that petitioner douglas r prince d d s m s p c is entitled to additional recovery deductions pursuant to sec_168 which were not included in the notice_of_deficiency in their petition petitioners disputed respondent' sec_3 determinations concerning the alternative_minimum_tax for taxable_year and the percentage limitations on passive_activity_losses for taxable years and petitioners however make no argument on brief concerning these issues consequently we consider such issues to have been conceded 91_tc_524 whether they are liable for additions to tax pursuant to sec_6651 sec_6653 and sec_6661 for their taxable_year b issues with respect to petitioner douglas r prince d d s m s p c whether certain payments made by petitioner douglas r prince d d s m s p c to petitioner douglas r prince are deductible as compensation expenses pursuant to sec_162 and whether petitioner douglas r prince d d s m s p c is liable for additions to tax pursuant to sec_6651 sec_6653 and sec_6661 findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of facts are incorporated herein by reference and are found as facts in the instant case during the relevant taxable years petitioner douglas r prince hereinafter individually referred to as petitioner owned all of the stock of petitioner douglas r prince d d s m s p c a professional_corporation hereinafter referred to as the corporation that was organized pursuant to the laws of the state of north dakota at the time the petition in docket no was filed petitioners douglas r prince and jane e prince hereinafter jointly referred to as petitioners resided in dupage county illinois at the time the petition in docket no was filed the corporation's principal office was pincite east first street dickinson north dakota the corporation's taxable_year was a fiscal_year ending june for taxable years ending date and during however the corporation changed its taxable_year to a calendar_year during the relevant taxable years petitioner was an orthodontist who maintained through the corporation an orthodontic practice with locations in dickinson north dakota williston north dakota sidney montana glendive montana and miles city montana petitioner was the only orthodontist in the corporation's orthodontic practice for which he was paid a salary by the corporation in its books_and_records the corporation maintained a loan and exchange account receivable from petitioner the loan and exchange account the corporation made payments to and for the benefit of petitioner for both corporate and personal expenses and increased the amount in the loan and exchange account to reflect the amounts of such payments additionally the corporation made certain payments to and for the benefit of petitioner that were not from the loan and exchange account at the end of the corporation's taxable_year the corporation's accountant classified payments from the loan and exchange account as either corporate expenses or personal expenses generally amounts that were classified as personal expenses were treated as compensation to petitioner and were reported on petitioner's form_w-2 on its federal_income_tax returns and amended returns the corporation claimed deductions for compensation payments to petitioner as follows taxable_year ending original return amended_return date date date date dollar_figure big_number big_number big_number no change dollar_figure big_number no amended_return filed on their federal_income_tax returns and amended_return petitioners included in their gross_income compensation payments from the corporation as follows taxable_year original return amended_return dollar_figure big_number big_number dollar_figure no amended_return filed no amended_return filed during petitioner sold a rental building in yorkville illinois the yorkville building petitioner was personally liable for a loan secured_by the yorkville building the yorkville loan at the time of the sale the interest on the yorkville loan was in arrears on their federal_income_tax return petitioners reported gain on the sale of the yorkville building and claimed on their schedule e an interest_expense on the yorkville loan in the amount of dollar_figure in the notice_of_deficiency respondent determined a loss on the sale of the yorkville building but disallowed the interest_expense claimed by petitioners prior to and continuing through the relevant taxable years the corporation maintained the douglas r prince d d s m s p c pension_plan and trust the pension_plan in which petitioner was a participant the pension_plan was a qualified_trust within the meaning of sec_401 on or about date the pension_plan made a loan in the amount of dollar_figure to petitioner the original loan the original loan which was secured_by petitioner's vested benefit in the pension_plan was to be repaid on date with interest at the rate of dollar_figure percent per annum on the due_date of the original loan the principal and interest on the original loan were not paid but were instead rolled over into a new loan the renewed loan neither the original loan nor the renewed loan contained a provision for level amortization of the principal at all relevant times the present_value of one-half of petitioner's accrued_benefit under the pension_plan exceeded dollar_figure petitioners did not include the original loan or the renewed loan in their gross_income on their federal_income_tax returns for the years in issue respondent determined that the renewed loan did not provide for level amortization as required by sec_72 and concluded that the renewed loan did not qualify for the sec_72 exception consequently respondent determined that the renewed loan was a taxable_distribution to petitioners for their taxable_year pursuant to sec_72 on its federal_income_tax returns for the taxable years in issue the corporation characterized certain payments that it made to and for the benefit of petitioner from the loan and exchange account and another account as business deductions respondent disallowed certain deductions on the grounds that the corporation did not establish a business_purpose for the payments consequently respondent recharacterized the payments as constructive dividends that were not deductible to the corporation the disallowed corporate payments opinion the first issue we decide is whether the corporation is entitled to deduct certain disallowed corporate payments as compensation expenses pursuant to sec_162 the corporation contends that the disallowed corporate payments are compensation_for petitioner's services and therefore are deductible pursuant see appendix for a listing of the disallowed corporate payments and the parties' concessions respondent has conceded that the corporation is entitled to deduct certain disallowed corporate payments and to depreciate certain other disallowed corporate payments the corporation also has conceded certain disallowed corporate payments accordingly the corporation seeks to deduct all remaining disallowed corporate payments see appendix to sec_162 the corporation bears the burden_of_proof rule a sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered to deduct payments as compensation expenses pursuant to sec_162 the taxpayer must establish that the payments are reasonable and intended to be payments purely for services 716_f2d_1241 9th cir revg and remanding on another issue tcmemo_1980_282 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir 56_tc_1324 affd without published opinion 496_f2d_876 5th cir sec_1_162-7 income_tax regs whether the taxpayer has shown the requisite intent to treat the payments as compensation is a factual question to be decided on the basis of the particular facts and circumstances electric neon inc v commissioner supra where officer- shareholders who are in control of a corporation set their own compensation careful scrutiny is required to determine whether the alleged compensation is in fact a distribution of profits 73_tc_1142 applying the foregoing requirements we must decide whether the corporation has established that it intended to treat the disallowed corporate payments as compensation_for petitioner's services the corporation contends that it mistakenly treated the disallowed corporate payments that were made from the loan and exchange account as corporate expenses instead of personal_expense payments it argues that consistent with its established practice of treating personal expenses as compensation to petitioner the disallowed corporate payments should be treated as compensation to petitioner the corporation argues that its intent is not altered by the fact that the accountant made a mistake in characterizing the payments additionally the corporation contends that petitioner generated all of the income of the corporation and that all of the disallowed corporate payments therefore should be treated as compensation to petitioner based on our review of the record before us we conclude that the corporation has not established that it intended to treat the disallowed corporate payments as compensation_for petitioner's services when the payments were made the corporation's arguments on brief that the disallowed corporate payments were characterized incorrectly and that petitioner generated all of the corporation's income do not establish the requisite intent to treat the corporate payments as compensation_for petitioner's services the question is whether the corporation intended the disallowed corporate payments to be compensation to petitioner when they were made paula constr co v commissioner supra pincite moreover we decide the case in light of what was done not what might have been done id pincite and cases cited therein the record in the instant case lacks any credible_evidence of the corporation's intent to treat the disallowed corporate payments as compensation_for petitioner's services when the payments were made for the taxable years in issue the corporation characterized certain amounts other than the disallowed corporate payments on its federal_income_tax returns and petitioner's forms w-2 as compensation to petitioner which compensation was included as compensation income on petitioners' federal_income_tax returns however neither books_or_records of the corporation nor testimony were offered to establish that the corporation intended to treat the disallowed corporate payments as compensation_for petitioner's services moreover the disallowed corporate payments were not characterized as payments of compensation to petitioner on the corporation's federal_income_tax returns or on the forms w-2 that it furnished to petitioner finally the disallowed corporate payments were not reported as income on petitioners' federal_income_tax returns based on the record in the instant case we are not persuaded that the corporation intended to treat the disallowed corporate payments as compensation_for petitioner's services when the payments were made accordingly we hold that the corporation is not entitled to deduct the disallowed corporate payments as compensation expenses pursuant to sec_162 for the taxable years in issue we next consider the issue concerning petitioners' interest_expense_deduction for the yorkville loan on schedule e of their federal_income_tax return petitioners claimed an interest_expense on the yorkville loan in the amount of dollar_figure which respondent disallowed respondent contends that petitioners did not substantiate that interest on the yorkville loan was paid alternatively respondent argues that petitioners did not prove that the interest on the yorkville loan was paid from the as we have concluded that petitioners have not established the requisite intent we need not address the requirement that the payment be reasonable at trial the parties consented to the trial of the issue of whether petitioners are entitled to deduct the interest_expense on the yorkville loan for taxable_year in the notice_of_deficiency respondent disallowed the interest_expense in the adjustment to the category rental loss schedule e for taxable_year we note that the notice_of_deficiency transposed the names of the adjustments to income entitled constructive_dividend and rental loss schedule e additionally we note that during the course of the proceedings in this court respondent asserted that the amounts in issue in the category rental loss schedule e should be increased for taxable years and but did not file a motion for leave to amend the answer the parties' stipulations as to taxable years and are based upon the increased amounts which are deemed amendments to the pleadings pursuant to rule b nonetheless as the interest_expense on the yorkville loan was disallowed in the notice_of_deficiency petitioners bear the burden of establishing that respondent's determination was erroneous rule a proceeds of the sale of the yorkville building petitioners argue that they have substantiated their interest_expense to substantiate their interest payment on the yorkville loan petitioners rely on petitioner's testimony and an interest statement at trial petitioner testified that at the closing of the sale on the yorkville building the interest on the loan which was in arrears was paid from the proceeds from the sale additionally the record contains a copy of a statement from first midwest bank illinois that states in part the interest_paid on your loan account in was dollar_figure respondent concedes that the loan account related to the yorkville loan based on the foregoing we are satisfied that the interest on the yorkville loan was paid respondent's contention that petitioners did not prove that the proceeds from the sale of the yorkville building were used to make the interest payment is misplaced where there is no allegation that the funds to pay the interest were borrowed from the creditor there is no requirement that the source of the funds used to make the interest payment be traced respondent has not cited and we are unable to find any authority to the contrary consequently the failure of petitioners to establish that the sale of the yorkville building produced sufficient proceeds to pay off the yorkville loan is immaterial the only fact petitioners must establish is that the interest on the yorkville loan was paid and that fact is shown by petitioner's uncontroverted testimony which was corroborated by the interest statement from the bank consequently we conclude that petitioners are entitled to an interest_expense_deduction in the amount of dollar_figure for their taxable_year the next issue to be decided is whether the loan from the pension_plan is a taxable_distribution to petitioners pursuant to sec_72 as stated in our findings on or about date the pension_plan made a loan to petitioner in the amount of dollar_figure which was to be repaid on date with interest at the rate of dollar_figure percent per annum the original loan on the due_date of the original loan the principal and interest on the original loan were not paid but were instead rolled over into a new loan the renewed loan neither the original loan nor the renewed loan contained a provision for level amortization of the principal at all relevant times respondent raised this issue at trial and petitioners waived their objection to the trial of the issue consequently the issue was tried by consent pursuant to rule b respondent argues that as the pension issue affects the loss carryback from petitioners' taxable_year to their taxable_year that petitioners raised at trial petitioners bear the burden_of_proof as to the issue additionally respondent contends that as the notice_of_deficiency treated the accrued unpaid interest on the pension_plan loan as a taxable_distribution to petitioners the issue is not a new_matter for which respondent bears the burden_of_proof pursuant to rule a we disagree in the notice_of_deficiency the principal_amount of the loan is not included as an adjustment to petitioners' income consequently we conclude that the issue is a new_matter within the meaning of rule a on which issue respondent bears the burden_of_proof the present_value of one-half of petitioner's accrued_benefit under the pension_plan exceeded dollar_figure sec_402 provides that with exceptions not here relevant distributions from a qualified_plan are taxable to the distributee in the taxable_year of the distributee in which distribution occurs pursuant to sec_72 sec_72 provides the general_rule that loans from a qualified_employer_plan to plan participants or beneficiaries are treated as taxable_distributions sec_72 however provides an exception to the general_rule for any loan to the extent that such loan when added to the outstanding balance of all other loans from the plan does not exceed the lesser_of dollar_figure reduced under conditions not here relevant or the greater of one-half of the present_value of participant's nonforfeitable accrued_benefit under the plan or dollar_figure the exception provided in sec_72 does not apply unless the loan by its terms is required to be repaid within years sec_72 and substantially level amortization of such the parties stipulated that at all relevant times one-half of the present_value of petitioner's accrued_benefit exceeded dollar_figure we however conclude that the stipulation is not helpful as sec_72 takes into account only the participant's nonforfeitable accrued_benefit we note that in any case the sec_72 exception is limited to loans when added to the outstanding balance of all other loans from the plan that do not exceed dollar_figure the lesser_of dollar_figure or the greater of the two specified amounts sec_72 is an amount equal to dollar_figure or less accordingly loans that exceed dollar_figure do not qualify for the sec_72 exception loan with payments not less frequently than quarterly is required over the term of the loan sec_72 the requirement of sec_72 applies to loans made renewed renegotiated modified or extended after date tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2085 respondent citing petitioners' concession that the renewed loan does not provide for level amortization argues that the renewed loan does not qualify for the sec_72 exception because it does not meet the sec_72 requirement of level amortization consequently respondent contends that the renewed loan is a taxable_distribution to petitioners pursuant to sec_72 petitioners however merely argue that there is not enough in the record to cause the dollar_figure loan to constitute taxable_income to the petitioners under sec_72 contrary to respondent's argument sec_72 provides that the exception pursuant to sec_72 does not apply unless the loan requires substantially level amortization the phrase substantially level amortization is less stringent than the phrase level amortization although petitioners conceded that the renewed loan did not provide for level amortization respondent must still establish that the renewed loan did not have substantially level amortization in order to prevent the application of the exception contained in sec_72 nonetheless we conclude that even if respondent has not established that the renewed loan did not have substantially level amortization the renewed loan is a taxable_distribution to petitioners pursuant to sec_72 because the record establishes that the renewed loan exceeded dollar_figure at trial the parties orally stipulated that when the original loan was due in the principal_amount due ie dollar_figure and interest due thereon were not paid but instead were rolled over into the renewed loan accordingly as the amount of the renewed loan was the sum of dollar_figure plus the interest that had accrued on the original loan the amount of the renewed loan necessarily exceeded dollar_figure consequently we conclude that the renewed loan does not meet the requirement of sec_72 and we hold that the renewed loan is a taxable_distribution to petitioners pursuant to sec_72 for their taxable yeardollar_figure lastly we turn to the additions to tax determined by respondent in the notices of deficiency respondent determined that petitioners and the corporation are liable for additions to tax pursuant to sec_6651 sec_6653 and sec_6661 petitioners and to the extent that a net_operating_loss results from the parties' stipulations the allowance of the yorkville interest_expense_deduction and the inclusion of the renewed loan from the pension_plan in petitioners' gross_income petitioners shall be entitled to a loss carryback from their taxable_year to their taxable_year which the parties must calculate in the rule_155_computations that we order below the corporation bear the burden of proving that respondent's determinations of additions to tax are erroneous rule a neither petitioners nor the corporation objected to respondent's requested ultimate findings_of_fact that the underpayments of tax by petitioners and by the corporation were due to negligence and or intentional_disregard_of_rules_and_regulations additionally they make no argument on brief concerning the additions to tax pursuant to sec_6653 accordingly we consider petitioners and the corporation to have conceded the additions to tax pursuant to sec_6653 petitioners and the corporation argue that to the extent that the threshold requirements of sec_6661 are not met the sec_6661 addition_to_tax does not apply neither petitioners nor the corporation makes any argument concerning the additions to tax pursuant to sec_6651 consequently we consider the additions to tax pursuant to sec_6651 and sec_6661 to the extent that the threshold requirements are met to have been conceded 91_tc_524 accordingly we sustain respondent's determination of additions to tax for petitioners and the corporation to reflect the foregoing decisions will be entered under rule appendix taxable_year ending date amount of deduction claimed by the corporation purpose of deduction claimed by the corporation dollar_figure other deduction big_number other deduction big_number other deduction big_number other deduction big_number legal and professional fees repairs supplies concessions and arguments the corporation conceded entire amount to be the cost of acquiring paintings and not a deductible business_expense to the corporation respondent allowed additional_depreciation expenses the corporation conceded entire amount to be petitioner's personal real_estate expense and contends that entire amount is deductible as compensation to petitioner the corporation conceded entire amount to be petitioner's personal educational expense and contends that entire amount is deductible as compensation to petitioner the corporation conceded dollar_figure sic to be not deductible for the purpose claimed and contends that such amount is deductible as compensation to petitioner respondent conceded the corporation conceded big_number to be not deductible for the purpose claimed and contends that such amount is deductible as compensation to petitioner respondent conceded big_number the corporation conceded to be not deductible for the purpose claimed and contends that such amount is deductible as compensation to petitioner respondent conceded professional the corporation conceded education expenses consulting fees taxable_year ending date amount of deduction claimed by the corporation purpose of deduction claimed by the corporation dollar_figure other deduction big_number other deduction real_estate_taxes big_number legal and professional fees big_number consulting fees big_number furniture and fixtures to be petitioner's personal business_expense and contends that such amount is deductible as compensation to petitioner the corporation conceded to be petitioner's personal business_expense and contends that such amount is deductible as compensation to petitioner respondent conceded concessions and arguments the corporation conceded entire amount to be petitioner's personal real_estate expense and contends that entire amount is deductible as compensation to petitioner the corporation conceded big_number to be not deductible for the purpose claimed and contends that such amount is deductible as compensation to petitioner respondent conceded big_number 1-dollar mathematical error by the parties respondent conceded entire amount the corporation conceded entire amount to be petitioner's personal_expense and contends that entire amount is deductible as compensation to petitioner the corporation conceded big_number to be petitioner's personal_expense and contends that such amount is compensation to petitioner respondent conceded big_number the corporation conceded entire amount to be not deductible respondent allowed additional acrs deductions pursuant to sec_168 taxable_year ending date amount of deduction claimed by the corporation purpose of deduction claimed by the corporation dollar_figure other deduction big_number other deduction big_number real_estate_taxes taxable_year ending date amount of deduction claimed by the corporation purpose of deduction claimed by the corporation dollar_figure other deduction dollar_figure other deduction concessions and arguments the corporation conceded entire amount to be petitioner's personal real_estate expense and contends that all is deductible as compensation to petitioner the corporation conceded big_number to be not deductible for the purpose claimed and contends that such amount is deductible as compensation to petitioner respondent conceded dollar_figure sic the corporation conceded big_number to be petitioner's personal real_estate_taxes and contends that such amount is deductible as compensation to petitioner respondent conceded big_number concessions and arguments the corporation conceded entire amount to be petitioner's personal real_estate expense and contends that all is deductible as compensation to petitioner the corporation conceded entire amount to be the cost of acquiring paintings dollar_figure other deduction big_number legal and professional fees big_number repairs supplies big_number insurance respondent allowed additional_depreciation expenses the corporation conceded big_number to be not deductible for the purpose claimed and contends that such amount is deductible as compensation to petitioner respondent conceded big_number the corporation conceded dollar_figure to be an amount that was wire transferred to petitioner and big_number to be petitioner's personal business and investment_expense the corporation contends that entire amount is deductible as compensation to petitioner the corporation conceded entire amount to be payments by the corporation to western savings credit_union and contends that entire amount is deductible as compensation to petitioner the corporation conceded entire amount to be petitioner's personal real_estate insurance expense and contends that entire amount is deductible as compensation to petitioner
